—Order unanimously reversed on the law without costs, motion denied and first through eighth causes of action reinstated. Memorandum: Supreme Court erred in granting defendants’ motion to dismiss *935the first through eighth causes of action of the amended complaint (see, CPLR 3211 [a] [1], [7]). The restrictive covenants set forth in the employment agreement are client-based, and the court erred in determining that they are unreasonable as a matter of law because they contain no geographic limitations (see, Bates Chevrolet Corp. v Haven Chevrolet, 13 AD2d 27, 30). In any event, overbroad restrictive covenants are partially enforceable “to the extent necessary to protect [the employer’s] legitimate interest” (BDO Seidman v Hirshberg, 93 NY2d 382, 394; see, Trans-Continental Credit & Collection Corp. v Foti, 270 AD2d 250, 251). (Appeal from Order of Supreme Court, Erie County, Flaherty, J. — Dismiss Pleading.) Present — Pigott, Jr., P. J., Wisner, Hurlbutt, Burns and Lawton, JJ.